

 
FUNDS ESCROW AGREEMENT
 
 
This Agreement is dated as of the ____ day of January, 2007 among Richard E.
Miller (“Assignor”), the parties identified on Schedule A hereto (“Assignees”),
FTS Group, Inc., a Nevada corporation (“FTS” or the “Company”) (collectively,
the “Parties”), and Grushko & Mittman, P.C. (the "Escrow Agent"):
 
W I T N E S S E T H:
 
WHEREAS, the Parties intend to enter into an Assignment Agreement calling for
the sale and assignment by the Assignor to the Assignees of promissory notes
(“Notes”) for an aggregate purchase price of up to the amounts set forth on
Schedule A hereto; and
 
WHEREAS, the Parties hereto require the Company to deliver reissued Notes
against payment therefore; and the Assignor to deliver the old Note; and the
Assignees to deliver the Escrowed Funds to the Escrow Agent, all of which will
be held in escrow and released by the Escrow Agent in accordance with the terms
and conditions of this Agreement; and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Assignment Agreement shall have the meanings
given to such terms in the Assignment Agreement.  Whenever used in this
Agreement, the following terms shall have the following respective meanings:
 
§ "Agreement" means this Agreement and all amendments made hereto by written
agreement between the parties;
 
§ “Assignment” means the signed Assignment and Amendment No. 1 to Note Agreement
referred to herein;
 
§ “Acknowledgement” means the signed Acknowledgement referred to herein;
 
§ “Closing Date” shall mean January ___, 2007;
 
§ "Escrowed Payment" means an aggregate cash payment of up to $1,000,000 which
is the Purchase Price;
 
§ “Escrowed Shares” shall mean 10,000 shares of See World Satellites, Inc., a
Pennsylvania corporation, with medallion signature guaranteed stock powers;
 
§ “Legal Opinion” shall mean the legal opinion described in the Assignment;
 
§ “Note” shall mean the promissory note issued to Assignor;
 
§ “Parties” shall mean the Assignor, Assignees, and Escrow Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
§ “Reissued Assigned Notes” shall mean the Assigned Notes to be reissued to
Assignees;
 
§ “Restricted Shares” shall mean the Shares described in the Assignment.
 
§ Collectively, the Company executed Assignment, Legal Opinion, Restricted
Shares, Escrowed Shares and Reissued Assigned Notes are referred to as “Company
Documents”;
 
§ Collectively, the Assignor executed Assignment is referred to as “Assignor
Documents”; and
 
§ Collectively, the Escrowed Payment and the Assignees executed Assignment are
referred to as "Assignee Documents".
 
§ The Assignor Documents and Assignee Documents are collectively referred to as
“Parties Documents”.
 
1.2.           Entire Agreement.  This Agreement along with the Company
Documents, Assignor Documents and Assignee Documents constitute the entire
agreement between the parties hereto pertaining to the Company Documents,
Assignor Documents and Assignee Documents and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.  There are no warranties, representations and other agreements made by
the parties in connection with the subject matter hereof except as specifically
set forth in this Agreement, the Company Documents, Assignor Documents and
Assignee Documents.
 
1.3.           Extended Meanings.  In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word "person" includes an
individual, corporation, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.
 
1.4.           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
1.5.           Headings.  The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
1.6.           Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement agree to submit to the jurisdiction of such
courts and waive trial by jury.  The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney's fees
and costs.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.7.           Specific Enforcement, Consent to Jurisdiction.  The Parties
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  Subject to
Section 1.6 hereof, each of the Parties hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.
 
1.8.           Waiver of Potential Conflict.   Assignor and Assignee acknowledge
that the Escrow Agent has represented Assignor and Assignees in the past and
waive any conflict that may arise as a result of such representation.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1.           Company Deliveries.  On or prior to the Closing Date, the Company
will deliver to the Escrow Agent the Company Documents.
 
2.2.           Assignor Deliveries.  On or prior to the Closing Date, the
Assignor will deliver to the Escrow Agent the Assignor Documents.
 
2.3.           Assignee Deliveries.  On or before the Closing Date, Assignees
shall deliver to the Escrow Agent the Purchase Price and Assignee
Documents.  The Escrowed Payment will be delivered pursuant to the following
wire transfer instructions:
 
Citibank, N.A.
1155 6th Avenue
New York, NY 10036, USA
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
2.4.           Intention to Create Escrow Over Company Documents, Assignor
Documents and Assignee Documents.  The Parties intend that the Company
Documents, Assignor Documents and Assignee Documents shall be held in escrow by
the Escrow Agent pursuant to this Agreement for their benefit as set forth
herein.
 
2.5.           Escrow Agent to Deliver the Company Documents, Assignor Documents
and Assignee Documents.  The Escrow Agent shall hold and release the Company
Documents, Assignor Documents and Assignee Documents only in accordance with the
terms and conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF ESCROW
 
3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Company Documents, Assignor Documents and
Assignee Documents as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           On the Closing Date, the Escrow Agent will simultaneously release
the Company Documents to the Company and the Assignor and Assignee Documents to
the respective parties except that (i) Assignor’s legal counsel, Lambert &
Martineau, shall release the Escrowed Shares to the Escrow Agent within 24 hours
of receipt and confirmation of the Escrowed Payment due and payable to the
Assignor from FTS; (ii) the Legal Opinion will be released to Assignees; (iii)
the Legal Fees will be released to Assignees’ attorneys; and (iv) the Due
Diligence Fee will be released to the Due Diligence Fee Recipients. The Escrow
Shares shall be retained by the Escrow Agent to be released pursuant to the
terms of the Assignment Agreement.
 
(b)           All funds to be delivered to the Assignor shall be delivered
pursuant to the wire instructions to be provided in writing by the Assignor to
the Escrow Agent.
 
(c)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions ("Joint Instructions") signed by the Parties, it
shall deliver the Company Documents, Assignor Documents and Assignee Documents
in accordance with the terms of the Joint Instructions.
 
(e)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a "Court Order"), the Escrow Agent shall deliver the
Company Documents, Assignor Documents and Assignee Documents in accordance with
the Court Order.  Any Court Order shall be accompanied by an opinion of counsel
for the party presenting the Court Order to the Escrow Agent (which opinion
shall be satisfactory to the Escrow Agent) to the effect that the court issuing
the Court Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           Acknowledgement of Parties; Disputes.  The Parties acknowledge
that the only terms and conditions upon which the Company Documents, Assignor
Documents and Assignee Documents are to be released are set forth in Sections 3
and 4 of this Agreement.  The Parties reaffirm their agreement to abide by the
terms and conditions of this Agreement with respect to the release of the
Company Documents, Assignor Documents and Assignee Documents.  Any dispute with
respect to the release of the Company Documents, Assignor Documents and Assignee
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Parties.
 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:
 
                      (a)           The Parties acknowledge and agree that the
Escrow Agent (i) shall not be responsible for or bound by, and shall not be
required to inquire into whether any of the Parties is entitled to receipt of
the Company Documents, Assignor Documents and Assignee Documents pursuant to,
any other agreement or otherwise; (ii) shall be obligated only for the
performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iii) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by Escrow Agent to
be authorized or within the rights or powers conferred upon Escrow Agent by this
Agreement.  The Assignor and Assignee, jointly and severally, agree to indemnify
and hold harmless the Escrow Agent and any of Escrow Agent's partners,
employees, agents and representatives for any action taken or omitted to be
taken by Escrow Agent or any of them hereunder, including the fees of outside
counsel and other costs and expenses of defending itself against any claim or
liability under this Agreement, except in the case of gross negligence or
willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement.  The Escrow Agent shall owe a duty only to the
Assignor and Assignee under this Agreement and to no other person.
 
(c)           The Assignor and Assignee,  jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the
Parties.  Prior to the effective date of the resignation as specified in such
notice, the Assignor and Assignees will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents, Assignor Documents
and Assignee Documents to a substitute Escrow Agent selected by the Assignee and
Assignor.  If no successor Escrow Agent is named by the Assignees and Assignor,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents, Assignor Documents and Assignee Documents with the clerk of any such
court.
 
(e)           The Escrow Agent does not have and will not have any interest in
the Company Documents, Assignor Documents and Assignee Documents, but is serving
only as escrow agent, having only possession thereof.  The Escrow Agent shall
not be liable for any loss resulting from the making or retention of any
investment in accordance with this Escrow Agreement.
 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The Escrow Agent shall be permitted to act as counsel for the
Assignee in any dispute as to the disposition of the Company Documents, Assignor
Documents and Assignee Documents, in any other dispute between the Parties,
whether or not the Escrow Agent is then holding the Company Documents, Assignor
Documents and Assignee Documents and continues to act as the Escrow Agent
hereunder.
 
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents, Assignor
Documents and Assignee Documents, or if the Escrow Agent shall in good faith be
uncertain as to its duties or rights hereunder, the Escrow Agent shall be
authorized, without liability to anyone, to (i) refrain from taking any action
other than to continue to hold the Company Documents, Assignor Documents and
Assignee Documents pending receipt of a Joint Instruction from the Company,
Assignor and Assignee, or (ii) deposit the Company Documents, Assignor Documents
and Assignee Documents with any court of competent jurisdiction in the State of
New York, in which event the Escrow Agent shall give written notice thereof to
the Assignor and Assignees  and shall thereupon be relieved and discharged from
all further obligations pursuant to this Agreement.  The Escrow Agent may, but
shall be under no duty to, institute or defend any legal proceedings which
relate to the Company Documents, Assignor Documents and Assignee Documents.  The
Escrow Agent shall have the right to retain counsel if it becomes involved in
any disagreement, dispute or litigation on account of this Agreement or
otherwise determines that it is necessary to consult counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Parties or to any other
person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1.           Termination.  This escrow shall terminate upon the release of all
of the Company Documents, Assignor Documents and Assignee Documents or at any
time upon the agreement in writing of the Assignor and Assignees.
 
5.2.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:


(a)           If to Assignor, to:


Richard E. Miller
229 Third Avenue
Homer City, PA 15748
724-840-5588
Fax: __________




(b)           If to Assignees, to: the addresses and fax numbers described on
Schedule A hereto




(c)           If to the Escrow Agent, to:


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575
 
 
 

--------------------------------------------------------------------------------

 
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.           Interest.  The Escrowed Payment shall not be held in an interest
bearing account nor will interest be payable in connection therewith.  In the
event the Escrowed Payment is deposited in an interest bearing account, the
Assignor and Assignee shall be entitled to receive its pro rata portion of any
accrued interest thereon, but only if the Escrow Agent receives from such party
the party’s United States taxpayer identification number and other requested
information and forms.
 
5.4.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.6.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.7.           Agreement.  Each of the undersigned states that he has read the
foregoing Funds Escrow Agreement and understands and agrees to it.
 
 

RICHARD E. MILLER       ALPHA CAPITAL ANSTALT   “Assignor”     “Assignee”      
           
 
    By: 
 
 

 
 

PLATINUM LONG TERM GROWTH V     ELLIS INTERNATIONAL LTD.   “Assignee”      
“Assignee”                 By:
 
    By: 
 
 


 

WHALEHAVEN CAPITAL FUND LIMITED          ESCROW AGENT:   Assignee”              
        By: 
 
                GRUSHKO & MITTMAN, P.C.   

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO FUNDS ESCROW AGREEMENT




ASSIGNEES
PURCHASE PRICE
PRINCIPAL AMOUNT OF NOTE
SHARES
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$325,000.00
$390,000.00
4,875,000
PLATINUM LONG TERM GROWTH V
152 West 57th Street, 54th Floor
New York, NY 10019
Fax: (212)
$325,000.00
$390,000.00
4,875,000
ELLIS INTERNATIONAL LTD.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
Fax: (516) 887-8990
$150,000.00
$180,000.00
2,250,000
WHALEHAVEN CAPITAL FUND LIMITED
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 295-5262
$200,000.00
$240,000.00
3,000,000
TOTAL
$1,000,000.00
$1,200,000.00
15,000,000



 
 

--------------------------------------------------------------------------------

 



